 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAurelia Osborn Fox Memorial Hospital and LicensedPractical Nurses and Technicians of New York,Inc., Local 721, S.E.I.U., AFL-CIO, CLC. Case 3-CA-8721January 17, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEUpon a charge filed by Licensed Practical Nursesand Technicians of New York, Inc., Local 721,S.E.I.U., AFL-CIO, CLC, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 3, issued a complaint on Decem-ber 18, 1978,' against Respondent Aurelia Osborn FoxMemorial Hospital, herein called Respondent orHospital. Copies of the charge, complaint, and noticeof hearing before an administrative law judge wereduly served on Respondent and the Union. In sub-stance, the charge alleges that Respondent violatedSection 8(a)(1) and (5) of the National Labor Rela-tions Act, as amended, by refusing to meet andbargain collectively with the Licensed PracticalNurses and Technicians of New York, Inc., Local 721,S.E.I.U., AFL-CIO, CLC, herein called Local 721 orthe Union, as the exclusive collective-bargainingrepresentative of all the licensed practical nurses(LPNs) and graduate practical nurses at Respondent'shospital.The answer denied the allegations in the complaintand the commission of any unfair labor practices.Respondent asserted as its affirmative defense that itnever received from the Union the information re-quested by Respondent necessary to determine wheth-er the Union was a legal successor to the LicensedPractical Nurses of New York, Inc.On April 30, 1979, the Union, the General Counsel,and Respondent entered into a stipulation in whichthey agreed that certain documents shall constitute theentire record herein,2and that no oral testimony isnecessary or desired by any of the parties. Thus, theparties expressly waived all intermediate proceedingsbefore an administrative law judge and oral argumentin this matter, and petitioned that this case betransferred to the Board for the purpose of makingfindings of facts and conclusions of law and issuing an' All dates herein are 1978 unless otherwise indicated.The stipulated record consists of the charge, complaint, answer, thestipulation to correct the transcript, a letter from the Union's attorney toRespondent's attorney dated September 13, 1978, the official record of the10(j) proceedings before the U.S. District Court, Northern District of NewYork, on January 11, 1979, Case 78-CV-658. The exhibits received inevidence are those of the district court proceedings: G.C. Exhs. 1-9, 11-17,20-24; Reap. Exh. A; a letter from the Union's attorney to Respondent's247 NLRB No. 43appropriate order, reserving to themselves only theright to object to the materiality, relevancy, orcompetency of any of the stipulated facts.By order dated August 16, 1979, the Board ap-proved the stipulation, transferred the proceedings toitself, and set a date for the filing of briefs. Thereafter,the General Counsel and Respondent filed briefs,3which have been duly considered by the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record hereinas stipulated by the parties, as well as briefs filed byRespondent and the General Counsel, and makes thefollowing findings and conclusions:FACTS1. THE BUSINESS OF RESPONDENTAurelia Osborn Fox Memorial Hospital is a non-profit New York corporation located in Oneonta, NewYork, where it is engaged in the operation of an acutecare general hospital. In the course and conduct of itsoperations, the Hospital annually derives gross reve-nues in excess of $250,000 and annually purchases andreceives goods and products valued in excess of$50,000 directly from suppliers located outside theState of New York.The parties stipulated, and we find, that Respon-dent is now, and at all times material herein has been,an employer engaged in commerce and in businessaffecting commerce within the meaning of Section 2(6)and (7) of the Act and that it is now, and at all timesmaterial herein has been, a health care institutionwithin the meaning of Section 2(14) of the Act. Wefurther find that it will effectuate the purposes of theAct to assert jurisdiction in this proceeding.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that the Unionis now, and at all times material herein has been, alabor organization within the meaning of Section 2(5)of the Act.attorney dated September 18, 1978; the stipulation; and the motion to transferthe proceedings to the Board.' Respondent filed an answer to the General Counsel's brief. Respondentstates that the General Counsel is mistaken as to the facts in his estoppelargument. Respondent points out that it did not bargain with the Union in1977 and was not aware of the Union's affiliation with S.E.I.U. until notifiedin 1978. The stipulated record supports Respondent's argument and theGeneral Counsel's estoppel argument will be disregarded.356 AURELIA OSBORN FOX MEMORIAL HOSPITALIII. THE UNFAIR LABOR PRACTICEA. The IssueThe question presented is whether Respondentviolated Section 8(a)(5) of the Act by refusing tobargain collectively with the collective-bargainingrepresentative of its licensed practical nurse employ-ees.B. The Stipulated FactsOn February 10, 1972, the New York State LaborRelations Board certified the Union as the collective-bargaining representative of Respondent's licensedpractical nurses (LPNs). The Union, a statewide labororganization with a membership over 4,000, is dividedinto geographical divisions and each division functionsas a local. Respondent's approximately 40 LPNsbelong to and are represented by the Otsego divisionand constitute the majority of the membership. Therehave been successive collective-bargaining agreementsbetween the parties with the most recent agreementeffective from July 1, 1976, to June 30, 1978.In 1976, the Union held its annual convention atMonticello, New York, during which the delegatesdiscussed and voted on entering into a temporaryaffiliation with the Service Employees InternationalUnion (S.E.I.U.). The agreement was for 2 years afterwhich the Union would decide, at its 1978 convention,whether to make the affiliation permanent. Thedelegates also voted to admit technicians to member-ship. The bylaws were changed to include the word"technicians" whereever applicable.Information regarding these changes and the pro-posed permanent affiliation agreement was printed inthe Union's LPN magazines and distributed to allmembers during 1976. The affiliation issue was dis-cussed again during the Union's annual convention in1977 and subsequently reported on in the LPNmagazines. During the months of March and April1978 the members of the Otsego County Division metto elect their delegates to represent them at the 1978annual convention. All members may attend theconvention, but only delegates can vote. During theApril 1978 meeting the president of the OtsegoCounty Division informed the members present that ameeting was going to be held on April 27, 1978, of allthe delegates from the upstate divisions in Syracuse,New York. The purpose of this meeting was to discusshow the upstate delegates were going to vote on theaffiliation issue and other topics. The Otsego delegatesattended the Syracuse meeting and voted in favor ofmaking the affiliation with the S.E.I.U. permanent.' There is no significant difference between the temporary affiliationagreement and the subsequent permanent agreement.From May 22 to 25, 1978, the Union held its 1978annual convention at Swan Lake, New York. Inattendance were delegates and members. On Mondayevening, May 22, 1978, the major order of business forthe Union was the issue of permanent affiliation withthe S.E.I.U. Copies of the proposed permanent affilia-tion agreement were given to all those in attendance.4The president, Sylvia Allision, reported on how thetemporary affiliation had worked. There was a ques-tion-and-answer period during which the delegatesand members asked questions. The president then putthe affiliation question to vote, and it was a unanimousvote for permanent affiliation with the S.E.I.U. Thevoting was done according to the Union's bylawswhich require voting to be done by delegates only. Thevote was a standing, nonsecretive vote. Each division,according to the Union's bylaws, is allowed a certainnumber of delegates to represent it at all regular andspecial meetings of the Union.' The Otsego divisionwas entitled to five delegates, and all five wererecorded as having attended. The vote as reported inthe LPN magazine was 154 to none. There were norepresentatives of the S.E.I.U. present while the votewas conducted. Thereafter, the Union's name andbylaws were changed to reflect the affiliation with theS.E.I.U. and the admission of technicians to member-ship.The convention and the affiliation results werereported on and distributed to all members in theUnion's LPN magazine. The Otsego County Divisionpresident reported at its June 1978 meeting to thedivision membership the results of the conventionincluding the affiliation decision.On September 30, 1978, the collective-bargainingagreement between Respondent and the Union ex-pired. Prior to this, on August 21, 1978, the partiesmet in a negotiating session to renew the contract. TheUnion's field representative, Robert E. Smith, submit-ted a list of proposed changes to the contract, one ofwhich was to show the affiliation of the Union withthe S.E.I.U. The Union also requested recognition foritself as Local 721, S.E.I.U. Respondent replied that itwould take the matter under advisement.On August 30, 1978, Respondent's attorney sent afive-page letter to Smith requesting the Union toprovide certain information regarding the proceduresof the affiliation as well as requesting certain docu-ments. Respondent's attorney also stated that theinformation was requested so that a determinationcould be made as to whether the affiliation "met allthe requirements of the NLRB so as to constituteLocal 721 as the exclusive bargaining representative ofthe [Respondent's] LPNs without an NLRB conduct-ed election."' Union bylaws, art. XIII: 5 delegates and 5 alternates or membership of100 or les; over 100, I delegate for each 25 members.357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 13, 1978, the Union's attorneyreplied to Respondent's attorney's letter and sent thedocuments as requested. On September 15, 1978, thepresident of the Union sent a memorandum toRespondent's administrator informing him of theaffiliation and the change in the Union's name.6Thememorandum went on to state that the address of theorganization remained the same, and that there hadbeen no changes in its officers, agents, bylaws, dues,and structure. Thereafter, on September 21, 1978,Respondent's attorney sent a letter to the Union'sattorney informing him that:..it was refusing to recognize and bargain withthe union .... we conclude from your letterand the documents enclosed in it that the LPNsemployed by the Hospital were not consulted inadvance about any affiliation and have neverchosen any Local Union of the S.E.I.U. to betheir representative. Therefore we have advisedour client it would be neither proper under theNational Labor Relations Act nor in the bestinterest of [its] employees for the Hospital toextend recognition to Local 721.The letter went on to decline to meet with FieldRepresentative Smith for any further bargaining.C. Contentions of the PartiesIn its brief Respondent argues that with thetransformation of the Union into a local of S.E.I.U. asufficient change in the bargaining representative hasoccurred to create a question of representation, andthat therefore Respondent had no obligation tobargain unless and until the Union was certified by theBoard. In addition, Respondent, through a numericalanalysis, argues that the Union, as a small entity(approximately 4,500) affiliated with the large Inter-national (approximately 600,000), has been swallowedup, and its input into the decisionmaking process hasbeen diminished. This has, in turn, diluted the controlthat Respondent's LPNs had over their bargainingrepresentative. Further, Respondent contends that theaffiliation methods used by the Union did not comportwith the requirements of the Board regarding a secret-ballot election nor did they meet the minimumstandards of due process. Respondent asserts in thisregard that its employees were not afforded theopportunity, after adequate notice, to discuss andreflect upon the issue of affiliation as well as theopportunity to vote.I Licensed Practical Nurses and Technicians of New York, Inc.. Local 721.S.E.I.U., AFL-CIO, CLC.' National Carbon Company, a Division of Union Carbide and CarbonCorporation (Edgewater Works), 116 NLRB 488, 498 (1956), enfd. 244 F.2d672 (6th Cir. 1957).The General Counsel argues that the Union utilizeda fair and regular method of voting by delegate whichwas in accordance with its bylaws.7Further, the unionmembership as a whole, including Respondent'sLPNs, was kept informed over a 2-year period via theUnion's magazines, monthly division meetings, andthe conventions. The General Counsel points to themeetings held by the Otsego division just prior to theMay 1978 convention at which time the issue ofaffiliation was discussed.The General Counsel further argues that in a casesuch as this where complete continuity and autonomyhas been effected it is not necessary for the Board toscrutinize the involvement of unit members.' TheGeneral Counsel contends that the method of theUnion's vote on affiliation is basically an internalunion matter, and that Respondent's LPNs neithercomplained of nor took any action in opposition to theaffiliation.D. DiscussionThe affiliation agreement and the stipulated recordshow clearly that Local 721 is not a new organization,and that the affiliation effected no substantial change,if any, in the representation of Respondent's LPNs.The internal organizational structure, the presidentand other officers, including those at the division level,remained the same. The Union retained all ownershipand control of its money and property. The Unionretained the right to establish and keep its own duesand to retain its own counsel and select its own staff.It retained the right to make its own policy determina-tions and negotiate its own contracts and to call itsown strikes. The same staff previously responsible forproviding assistance to the county divisions continuedto have the same responsibilities. The S.E.I.U. express-ly waived article VIII, section l(f), of its constitutionand bylaws which gives the president of the S.E.I.U.the authority to negotiate contracts for locals of theS.E.I.U.In Amoco Production Company, 239 NLRB 1195,1196 (1979),9 the Board stated:An affiliation is the alignment or association ofa union with a national or parent organization.An affiliation does not create a new organization,nor does it result in the dissolution of an alreadyexisting organization. The organizations partici-pating in the affiliation determine whether anyadministrative or organizational changes are nec-essary in the affiliating organization.' American Enka Company. a Division of Akzona Incorporated. 231 NLRB1335 (1977).' Board Member Jenkins dissenting on other grounds.358 AURELIA OSBORN FOX MEMORIAL HOSPITALAs discussed supra, we find that the successorUnion, Local 721, is the same bargaining entity as thepredecessor Union, and that representation of Respon-dent's LPNs remains unchanged in any meaningfulrespect.'" The affiliation did not directly involve theemployment relationship. Therefore, we reject Re-spondent's argument that a question concerning repre-sentation arose as a result of the affiliation. Further,because there has been no change and Local 721 isautonomous from the S.E.I.U., we find that there hasbeen no diminution of the Union's decisionmakingpower. We therefore reject Respondent's numericalargument that the Union's affiliation with a largeInternational has diminished the local's control overits affairs.The vote in favor of affiliation was unanimous andconformed to the constitution of the Union andregistered the desires of the members. Although thevote was not secret, the procedure was not sosubstantially irregular as to negate the validity of thevote." The Board has repeatedly held that thestrictures which it imposes upon its own electionproceedings are not generally applicable in proceed-ings such as this involving employee affiliation elec-tions.' What is important is giving effect to theemployees' desires as evidenced by the unanimousvote. Respondent's employees were kept informedover a 2-year period and did participate to the extentthat they wished or to the extent that circumstancespermitted. To refuse to give effect to the desires of theemployees would amount to giving the Employer aright to veto the employees' choice of a bargainingrepresentative. It is significant that none of Respon-dent's employees objected to the affiliation with theS.E.I.U." As stated previously, an affiliation vote isbasically an internal union matter, and we adhere tothe Board's consistent policy of honoring the desires ofthe employees pursuant to Section 7 of the Act, whichclearly grants them the "right to bargain collectivelythrough representatives of their own choosing." TheBoard stated in Newspaper, Inc., Publishers of TheAustin American and The Austin Statesman, 210NLRB 8, 10 (1974), enfd. 515 F.2d 334 (5th Cir.1975): ". ..an Employer has no right of choice,either affirmatively or negatively, as to who will sit onthe opposite side of the bargaining table." There is noquestion here as to the true desires of the employees,and there is no question that the affiliation effected nochange in the day-to-day representation of Respon-dent's employees." Therefore, in a case such as this,where complete continuity has been maintained, aseparate vote by Respondent's employees is not"' Quemetco. Inc., a subsidiary ofRSR Corporation. 226 NLRB 1398 (1976)."East Dayron Tool d Die Company. 190 NLRB 577, 579 (1971) (MemberJenkins dissenting on other grounds)." Quemetco. Inc.. supra at 1399.required.'' Accordingly, for the reasons discussedabove, we find that Respondent had an obligation tobargain with Local 721, and that by refusing torecognize and bargain Respondent violated Section8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of Respondent set forth above have aclose, intimate, and substantial relationship to trade,traffic, and commerce among several States and tendto lead to industrial strife burdening and obstructingcommerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in an unfair labor practice within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and takecertain affirmative action designed to effectuate thepolicies of the Act.On the basis of the foregoing findings of the fact,and on the entire record in this case, we make thefollowing:CONCLUSIONS OF LAW1. The Respondent, Aurelia Osborn Fox MemorialHospital, is an employer within the meaning of theAct.2. Licensed Practical Nurses and Technicians ofNew York, Inc., Local 721, S.E.I.U., AFL-CIO,CLC, constitutes a labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time licensedpractical nurses and graduate practical nurses em-ployed by the Employer at its I Norton Avenue,Oneonta, New York, facility, excluding supervisorsand all other employees, constitute a unit appropriatefor the purpose of collective bargaining within themeaning of Section 9(b) of the Act.4. At all times since May 21, 1978, the LicensedPractical Nurses and Technicians of New York, Inc.,Local 721, S.E.I.U., AFL-CIO, CLC, has been theexclusive representative of all the employees withinthe appropriate unit for purpose of collective bargain-ing with respect to wages, rates of pay, hours ofemployment, and other terms and conditions ofemployment within the meaning of Section 9(a) of theAct." Good Hope Industries. Inc.. d/b/a Gasland. Inc., 239 NLRB 611 (1978)." Newspaper. Inc.. supra at 10." American Enka Co.. supra at 1337.359 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. By refusing on and since August 21, 1978, andSeptember 21, 1978, to bargain with Local 721 as theexclusive representative of the employees of the above-described appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Aurelia Osborn Fox Memorial Hospital, Oneonta,New York, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to recognize and bargain collectivelywith Licensed Practical Nurses and Technicians ofNew York, Inc., Local 721, S.E.I.U., AFL-CIO,CLC, and its designated agents, as the exclusiverepresentative of its employees in the following appro-priate unit with respect to rates of pay, wages, hours ofemployment, and other terms and conditions ofemployment:All full-time and regular part-time licensed prac-tical nurses and graduate practical nurses em-ployed by the Employer at its I Norton Avenue,Oneonta, New York, facility, excluding supervi-sors and all other employees as defined in theAct.(b) Interfering with the efforts of the above-namedlabor organization to bargain collectively on behalf ofthe employees in the above-described unit.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, meet and bargain with the above-named labor organization and its designated agents asthe exclusive representative of all its employees in theaforesaid appropriate unit with respect to wages, ratesof pay, hours of employment, and other terms andconditions of employment, and, if agreement isreached, embody it in a signed contract.(b) Post at its place of business in Oneonta, NewYork, copies of the attached notice marked "Appen-dix."'" Copies of said notice, on forms provided by theRegional Director for Region 3, after being dulysigned by Respondent's representative, shall be postedby Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 3, inwriting, within 20 days of this Order, what stepsRespondent has taken to comply herewith.'" In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATrIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, meet and bargaincollectively with Licensed Practical Nurses andTechnicians of New York, Inc., Local 721,S.E.I.U., AFL-CIO, CLC, and its designatedagents as your exclusive representative, and, ifagreement is reached, embody it in a signedcontract. The bargaining unit is:All full-time and part-time licensed practicalnurses and graduate practical nurses employedby the Employer at 1 Norton Avenue, Oneon-ta, New York, facility, excluding all otheremployees and supervisors as defined in theAct.WE WILL NOT interfere with the efforts of theabove-named Union to bargain on behalf of theemployees of the above-named described unit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.AURELIA OSBORN Fox MEMORIAL Hos-PITAL360